Citation Nr: 1530562	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy (PN) of the right upper extremity (RUE).  

2.  Entitlement to an initial disability rating in excess of 10 percent for PN of the left upper extremity (LUE).  

3.  Entitlement to an initial disability rating in excess of 10 percent for PN of the right lower extremity (RLE).  

4.  Entitlement to an initial disability rating in excess of 10 percent for PN of the left lower extremity (LLE).  

5.  Entitlement to an initial disability rating in excess of 10 percent for carcinoma of the vocal cords.  

6.  Entitlement to an effective date prior to March 25, 2008, for the initial grant of service connection for carcinoma of the vocal cords.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Dax J. Lonetto, Sr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in April 2015 before the undersigned Veterans Law Judge (VLJ), sitting in St. Petersburg, Florida.  A copy of the transcript of that hearing is of record.  


At the time of the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of all additional evidence associated with the claims file since the September 2011 statement of the case (SOC), to include evidence submitted at the hearing.  38 C.F.R. § 20.1304(c) (2014).  As such, the Board may properly consider such evidence.  

During the appeal process, the RO, in a September 2013 rating decision, denied service connection for specific phobia, situational type, and depressive disorder, claimed as posttraumatic stress disorder (PTSD).  The Veteran submitted a notice of disagreement (NOD) with that denial, and the RO issued a SOC in February 2015; however, the Veteran has not filed a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20. 302(b) (2014).  As such, the Veteran has not perfected his appeal for the issue of entitlement to service connection for an acquired psychiatric disorder, and the issue is not currently before the Board for consideration.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the issue of a TDIU was raised at the Travel Board hearing in April 2015.  The Veteran pointed out that he was retiring at the "end of the week" primarily due to impairment associated with diabetes and PN.  As the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board, the claim has been captioned as on the title page of this decision and is in appellate status.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's service-connected PN of the RUE is not manifested by more than mild incomplete paralysis.  

2.  For the entire rating period on appeal, the Veteran's service-connected PN of the LUE is not manifested by more than mild incomplete paralysis.  

3.  Prior to February 13, 2015, the Veteran's service-connected PN of the RLE was not manifested by more than mild incomplete paralysis; for the period from VA examination on February 13, 2015, moderate incomplete paralysis of the RLE is demonstrated.  

4.  The Veteran's service-connected PN of the LLE is not manifested by more than mild incomplete paralysis. 

5.  The Veteran's residuals of carcinoma of the vocal cords include adverse symptomatology that equates to hoarseness and temporarily losing of his voice, but not with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

6.  No informal or formal evidence was received prior to March 25, 2008, which could be interpreted as an informal or formal claim for entitlement to service connection for carcinoma of the vocal cords.  

7.  The evidence shows that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disorders since April 18, 2015.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for PN of the RUE are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.123, 4.124a, Diagnostic Code 8515 (2014).  
 
2.  The criteria for an initial disability rating in excess of 10 percent for PN of the LUE are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.123, 4.124a, DC 8515 (2014).  

3.  Prior to February 13, 2015, the criteria for an initial disability rating in excess of 10 percent for PN of the RLE are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.123, 4.124a, DC 8520 (2014).  

4.  The criteria for a disability rating of 20 percent, but no higher, are met for PN of the RLE, from February 13, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.123, 4.124a, DC 8520 (2014).  

5.  The criteria for an initial disability rating in excess of 10 percent for PN of the LLE are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.123, 4.124a, DC 8520 (2014).  

6.  The criteria for an initial disability rating in excess of 10 percent for carcinoma of the vocal cords have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 3.102, 3.321, 4.97, DC 6516 (2014).  

7.  The criteria for an effective date prior to March 25, 2008, for the grant of service connection for carcinoma of the vocal cords have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

8.  Effective April 18, 2015, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014; 38 C.F.R. § 3.159(b) (2014).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by letters issued April 2008, December 2009, and June 2010.  The VCAA letters informed the Veteran of the evidence and information needed to substantiate a claim for service connection and informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. VA informed the Veteran it had to obtain any records held by any federal agency.  The letters also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letters told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the letters mentioned above explained the type of evidence necessary to establish service connection and the type of evidence necessary to establish a disability rating and effective date for the claims on appeal.   

The Veteran's appeal for higher initial ratings for PN of the upper and lower extremities and for carcinoma of the vocal cords arises from his disagreement with the initial evaluations following the grants of service connection.  VCAA notice regarding the service connection claims was furnished to the Veteran as described above.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2014) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

The Board further notes that adjudication of a claim for an earlier effective date from a grant of service connection is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the veteran.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2014).  This case also addresses whether a liberalizing law can afford an earlier effective date, but this question also pertains to the dates of receipt of certain documents by VA and/or promulgation of documents to the veteran.  Consequently, there is no additional development that can be conducted, examination performed, nor any other records which can be obtained, which would substantiate the veteran's claim.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In the present case, private treatment records, VA treatment records, to include VA examinations in 2010 and 2015, and the Veteran's statements have been obtained and associated with the claims file.  Moreover, the Veteran provided relevant testimony at a Travel Board hearing in April 2015.  

As noted, the appellant was afforded the opportunity to testify before a VLJ and did so in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's disabilities regarding the claims on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) nor identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran.   

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2014).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In cases such as this one, in which claims for higher evaluations arise out of the initial grants of service connection for the disabilities at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

PN 

With respect to the Veteran's service-connected PN of the upper extremities, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the Veteran testified that he was right hand dominant; i.e., the right is the major upper extremity.  (See pg. 10 of the hrg. tr.)  

The Veteran's service-connected PN of the upper extremities is evaluated pursuant to 38 C.F.R. § 4.124a, DC 8515 (2014), which provides that, for both the major and minor side, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation; moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor side and 30 percent for the major side; and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor side, and 50 percent for the major.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrant a 60 percent evaluation for the minor side, and 70 percent for the major.  

The Veteran's service-connected PN of the lower extremities is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a, DC 8520 (2014), which provides the rating criteria for paralysis of the sciatic nerve.  Under this Code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis [cranial or peripheral] characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  See nerve involved for DC number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123 (2014).  

Neuralgia [cranial or peripheral] characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for DC number and rating.  Tic douloureux, or trifacial neuralgia, may be rated as complete paralysis of the affected nerve.  See 38 C.F.R. § 4.124 (2014).  

Initially, the Board acknowledges that VA records from 2009 forward reflect that the Veteran has complained of tingling and numbness in the hands, feet, and toes.  Diabetic PN was diagnosed in 2009.  When examined by VA in February 2010, it was noted that numerous medications had not helped with his complaints.  Sensory function examination of the upper extremities showed decreased vibration.  Location of abnormality was in the arms and hands.  Light touch was decreased.  Position sense was decreased, and affected nerves were diffuse.  No muscle atrophy was noted.  The condition caused some weakness and fatigue.  The condition affected his daily activities.  

At the February 2010 VA examination, the lower extremities also showed diabetic PN.  There was weakness, numbness, paresthesias, dysesthesias, pain, and burning sensation in the lower extremities.  There was no muscle atrophy.  The Veteran had adequate muscle strength and tone.  His pain and position sense were decreased.  Vibration and light touch were absent.  There were no balance or gait problems.  His condition caused some weakness and fatigue.  The conditions affected his daily activities.  

The summary of the February 2010 report reflects that the Veteran's diabetic PN had "significant" effect on his ability to work.  This was due to decreased mobility, lack of stamina and weakness of fatigue.  As to usual daily activities, the effect on chores, shopping, recreation, and traveling, was mild.  There was no effect on feeding, dressing, bathing, toileting, and grooming.  There was moderate effect on exercise and severe effect on sports.  

VA records in January 2011 reflect that the Veteran showed good strength and cranial nerves intact.  There was decreased sensation in both feet plantar aspect midfoot to the metatarsophalangeal (MTP) joints area.  He specifically denied sensory abnormalities and focal weakness in September 2011.  In March 2014, he "still" complained of neuropathic foot pain.  He was taking insulin for his diabetes.  On exam, the feet were normal.  


Private records dated in August and September 2014 reflect complaints of feet burning "quite a bit."  He was unable to walk long distance as his feet became weak.  He also said that he could not cook on a stove due to sensory loss in his hands.  Upper extremity strength was noted to be 5/5.  Sensation evaluation showed diminished dermatomes, and normal nerve distribution.  In the lower extremities, strength was normal.  His reflexes were diminished in the patellar and ankle.  Sensation evaluation showed diminished soft touch and vibration.  

Upon additional VA examination in February 2015, the Veteran reported that he started having severe burning pains in the lower legs and feet several years earlier.  The condition had progressively worsened.  He could not stand on the legs for more than a few minutes because of the burning pains.  He also reported that in the last two years, he started experiencing numbness and tingling in the hands and fingers.  He had taken medication but with little success.  

The VA examiner noted that the Veteran had symptoms attributable to PN.  As for constant pain in the RUE and LUE, it was described as mild.  Pain was also mild in the LLE, but described as moderate in the RLE.  Intermittent pain in the upper extremities was mild but severe in the lower extremities.  Paresthesias and/or dysesthesias were mild in the upper extremities but moderate in the lower extremities.  Numbness was described as moderate in all extremities.  

On neurological exam, elbow and wrist movements (flexion/extension) were 5/5.  Grip was 4/5 bilaterally.  Pinch (thumb to index finger) was 4/5, bilaterally.  Knee and ankle movements (flexion and extension) were 4/5, bilaterally.  Ankle dorsiflexion was 3/5.  Deep tendon reflexes were 2+ in the biceps, triceps, brachioradialis, and knees.  The ankles were 1+.  

Light touch/monofilament testing results showed that the shoulders and forearms were normal.  The left hand/fingers were normal, but the right hand/fingers were decreased.  The knee/thigh and ankle/lower leg were also normal.  The foot/toes showed decreased touch on the left and absent on the right.  Position sense of the upper and lower extremities was normal.  Vibration sense was normal in the upper extremities and in the LLE, but decreased in the RLE.  Cold sensation was normal in the upper extremities but decreased in the lower.  There was no muscle atrophy.  When asked whether the Veteran had trophic changes attributable to diabetic PN, the examiner answered in the affirmative.  These changes included smooth thin skin with hyperthropic brittle fungus of the toenails.  

There was mild incomplete paralysis (radial nerve) of the RUE and LUE.  There was mild incomplete paralysis of the medial nerve of the RUE.  The LLE was normal.  The ulnar nerve was normal, bilaterally.  

As for the lower extremities, there was moderate sciatic nerve incomplete paralysis in the RLE, while the LLE showed mild sciatic nerve incomplete paralysis.  The femoral nerve, bilaterally, was normal.  

The Veteran stated that he had stopped working full time as a nurse practitioner.  Currently, he worked part-time (about 10 hours per week) because of severe burning in the lower extremities and feet.  He could not stand for long periods.  He also reported "new" symptoms in his arms and hands with a weak grip and intermittent numbness and tingling of the fingers.  He said he was unable to write properly anymore.  

At the April 2015 hearing, the Veteran provided testimony in support of his contention that ratings in excess of 10 percent are warranted for his PN of the upper and lower extremities.  He reiterated that he experienced increased tingling and numbness in the hands and feet.  He indicated that he was "working through the end of this week" in his job as a part-time nurse but was not going to work past that date.  (Hrg. tr. at pg. 25.)  

Analysis

Initially, the Board notes that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

In this case, a thorough review of the evidence of record demonstrates minimal functional impairment due to the service-connected PN of the upper and lower extremities.  For example, at the VA examination in 2010, the residual effects that his PN of the upper and lower extremities had on chores, shopping, recreation, and traveling was noted to be mild.  There was no effect on his ability to attend to daily activities of feeding, bathing, dressing, toileting, and grooming.  The effect on exercise was moderate and severe on sports.  Upon 2015 VA examination, the Veteran reported numbness, tingling, and burning.  Nevertheless, the upper extremities were shown to have 5/5 muscle strength.  Grip strength was 4/5.  The lower extremities showed 4/5 strength, except ankle dorsiflexion which was 3/5.  In addition, bilateral biceps reflex, triceps reflex, brachioradialis reflex, and knee reflex, were all 2+.  Bilateral ankle reflex was 1+.  Position sense was normal for both of the upper and lower extremities.  

It is noted that the Veteran testified as to increased symptoms as to the upper and lower extremities, to include that he could not stand for any length of time.  However, it was explicitly stated by the examiner in 2015 that both of the upper and lower extremities had mild incomplete paralysis in all extremities except for moderate incomplete paralysis in the RLE.  The Board finds the examiner's characterization of the level of incomplete paralysis persuasive as the examiner took into account both the Veteran's complaints and clinical testing.  Thus, the evidence shows that the impairment is no more than mild in nature for three of four extremities.  As a result, it is found that the Veteran's mild incomplete paralysis is adequately compensated by the current 10 percent ratings in place for PN of the left and right upper extremities and LLE.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that a rating of 20 percent is warranted as to the RLE as of VA examination on February 13, 2015.  Prior to that date, no more than mild incomplete paralysis was indicated.  Specifically, it is noted that the VA examiner reported mild incomplete paralysis for all joints in 2010 and medical findings subsequently noted did not reflect increase in any extremity except for the RLE upon VA exam in 2015.  

The Board also observes that the findings on the aforementioned VA examinations are consistent with the other evidence of record regarding the overall impairment demonstrated by the Veteran's upper and lower extremities.  

In view of the foregoing, the Board finds that the Veteran's service-connected PN has resulted in minimal functional impairment of the upper and lower extremities except for the RLE where, arguably, moderate impairment is reflected in the medical records as of February 13, 2015.  Moreover, the Veteran has reported increased difficulty with standing for longer than 15 minutes.  Stated another way, the Veteran's service-connected PN of the RUE, LUE, and LLE is not manifested by more than mild incomplete paralysis.  With resolution of reasonable doubt in the Veteran's favor, moderate incomplete paralysis of the RLE is shown as of VA examination on February 13, 2015.  Severe incomplete paralysis is not demonstrated at any time in the record.  Thus, a rating in excess of 20 percent is not warranted.  

As a result of the above analysis, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for the upper extremities or the LLE, and these claims must be denied as the preponderance of the evidence is against the claims.  A rating in excess of 10 percent for the RLE is not warranted for the period prior to February 13, 2015, but a 20 percent rating is granted from that date forward.  

Other Considerations

In evaluating the Veteran's PN of the upper and lower extremities, the Board notes that it took into account the potential applicability of "staged" rating(s) pursuant to Fenderson and Hart, supra.  However, a thorough review of the record does not reflect any distinctive periods where the Veteran met or nearly approximated the criteria for ratings in excess of those currently in effect for these disabilities other than as granted herein.  Therefore, no higher "staged" ratings are warranted based on the facts of this case.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds, however, that the rating criteria contemplate the symptomatology demonstrated by Veteran's PN of the upper and lower extremities.  The applicable provisions of DCs 8515 and 8520, and the guiding regulatory provisions for neurologic conditions, are such that it requires the Board to evaluate the Veteran's overall impairment in making a determination as to his level of paralysis as a result thereof.  Nothing in the evidence of record reflects that any of these disabilities presents such an exceptional or unusual disability as to render impractical the application of the regular schedular standards.  The rating criteria are therefore adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular ratings is not warranted.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims, except of the RLE where a staged increase to 20 percent is granted.  

Cancer of the Vocal Cords

Private records reflect that the Veteran reported intermittent hoarseness in June 1998 when being seen for hearing loss and tinnitus.  Additional treatment is indicated when he underwent a microlaryngoscopy, right vocal cord biopsy with right vocal cord stripping and upper esophageal rigid esophagoscopy in June 2006.  The preoperative diagnoses were hoarseness and dysphasia.  A squamous cell carcinoma lesion in situ was noted and removed.  

Follow-up private records dated from 2006 through 2010 show that the Veteran continued to report hoarseness, but as indicated upon March 2010 report, the impression was of controlled reflux laryngopharyngitis, with no evidence of recurrent metastatic squamous cell carcinoma of the larynx.  

Upon VA examination in September 2010, the Veteran's previous medical history, to include the above reported vocal cord cancer, was noted.  The Veteran reported that he had had additional lesions since the initial surgery in 2006.  He gave a history of having a lesion on the right side.  After surgery, he reported another growth "recently" on the left side which was still causing him symptoms.  At the time of this exam, he remained hoarse.  He had missed 6 weeks of work in the past 12 months due to loss of his voice.  Following evaluation, the diagnosis was carcinoma of the vocal cords.  Effects on his occupation included speech difficulty, weakness and/or fatigue, and loss of voice.  He had difficulty talking.  The examiner noted that the Veteran would be followed to see if the "tumor has grown."  

Subsequently dated records include private reports from 2011.  In September 2011, a diagnostic laryngoscopy was performed.  The examiner noted that the Veteran had been followed for the approximately 5 years since the 2006 surgery, and there had been recurrence.  The Veteran denied hoarseness, difficulty swallowing, or weight loss.  In November 2011, when the Veteran was primarily being seen by a private physician for sinus problems, it was noted that his past medical history included chronic laryngitis with a lesion on the larynx which was biopsied and "shows" squamous cell carcinoma in situ.  

Subsequently dated records show treatment for other conditions.  They do not reflect recurrence of vocal cord cancer.  The Veteran has testified that an increased rating is warranted for his residual complaints which include hoarseness and difficulty talking.  

Analysis

Under DC 6819, neoplasms, malignant, any specified part of the respiratory system exclusive of skin growths are rated 100 percent disabling.  A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2014).  If there has been no local recurrence or metastasis, rate on the residuals.  

The Veteran is in receipt of a 10 percent rating for service-connected squamous cell carcinoma of the vocal cords, effective March 25, 2008, pursuant to 38 C.F.R. § 4.97, DC 6819 (2014)  

DC 6516 provides a 10 percent rating for chronic laryngitis when there is hoarseness with inflammation of cords or mucous membrane.  A 30 percent rating is provided for chronic laryngitis with hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97 (2014).  

As shown above, treatment records document the Veteran's surgery in 2006 with residual complaints of hoarseness and difficulty talking as he would lose his voice.  However, there has been no recurrence of the cancer, and there is no indication of a thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  The Veteran's attorney stated in an April 2015 "case summary" (that was added to the file in June 2015) that a private record from November 2010 which reflected a biopsy which shows squamous cell carcinoma represents premalignant changes which, when considered, would result in an increased rating.  The Board points out, however, that the private physician clearly noted that the biopsy which showed squamous cell carcinoma was in the claimant's past medical history.  Similarly, an August 1, 2006, report from Dr. Leslie clearly refers to a June 2006 biopsy.  Treatment notes from Dr. Allen, dated as recently as September 2011, reflect the Veteran had been followed for approximately five years, with no recurrence of the vocal cord carcinoma.

The Board finds that a disability rating in excess of 10 percent for hoarseness under DC 6516 is not warranted because the records on appeal, including all private and VA records dated subsequent to the 2006 procedure, are negative for objective evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, DC 6516 (2014).  

The weight of the credible evidence establishes that the Veteran's vocal cord cancer symptoms do not more closely approximate the criteria for a higher rating.  See 38 C.F.R. § 4.7 (2014).  Moreover, there have been no periods of time, since the effective date of service connection, during which the above disability has been more than 10 percent disabling, and thus higher "staged ratings" are not warranted.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  

Other Considerations

The Board has also considered whether referral for extraschedular ratings is appropriate.  Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

Earlier Effective Date 

Background and Analysis

In an October 2010 rating decision, the RO granted entitlement to service connection for carcinoma of the vocal cords and assigned a 10 percent rating, effective March 25, 2008.  The appellant filed a NOD with the effective date of service connection.  In a September 2011 SOC, the RO denied the appellant's claim for an earlier effective date for service connection for this condition.  

The Veteran contends that an earlier effective date is warranted.  He points out that treatment records show that he complained of hoarseness at a date much earlier than the effective date of 2008.  The Board notes that the record does reflect private treatment for hoarseness in 1998 when being seen for hearing loss and tinnitus and again in 2006 when the surgery was performed.  However, review of the claims file fails to show any claim for service connection for carcinoma of the vocal cords was received prior to March 25, 2008.  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).  

Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or on behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2014).  Also, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1) (2014).  

In this case, the one report of hoarseness in 1998 (a record which was submitted that same year) when being seen for other disabilities, without more, is not seen as an informal claim for cancer of the vocal cords.  A diagnosis of cancer of the vocal cords after reports of increased hoarseness was not made until approximately eight years later, and there are no reports of intermittent treatment of continued hoarseness in the years in between the two dates.  Thus, the evidence does not show that an informal or formal claim for service connection was filed prior to March 25, 2008.  And, as indicated above, the effective date of an award of compensation and rating based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  In this case, that date is March 25, 2008, when the Veteran filed his formal claim and submitted records showing that he had incurred vocal cord cancer as diagnosed in 2006.  

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim and the claim is denied.  

TDIU

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice, supra.  A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2014).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  

In a March 2015 rating decision, in addition to the already service-connected conditions discussed above, as well as previously established service connection for diabetes mellitus with erectile dysfunction (20%), tinnitus (10%), and hearing loss (0%), service connection was established for diabetic nephropathy and chronic renal disease, and an 80 percent rating was granted, effective December 14, 2014.  The Veteran was already in receipt of special monthly compensation on account of loss of use of a creative organ.  

In effect, the actions taken in the March 2015 rating action resulted in a combined rating of 90 percent, from December 19, 2014.  At the April 15, 2015, hearing, the Veteran testified that he had been working part-time as a nurse but was giving that up at the end of the week.  Assuming that the Veteran worked at his job as a nurse through Friday, April 17, 2015, it is concluded that as of April 18, 2015, he has been unable to secure or follow a substantially gainful occupation as a result of his various service-connected disorders.  Clearly, as the Veteran was able to work up to this time, a TDIU is not warranted prior to his employment stop on April 17, 2015.  Therefore, the Board finds that he is entitled to a TDIU effective April 18, 2015.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 10 percent for PN of the RUE is denied.  

Entitlement to an initial rating in excess of 10 percent for PN of the LUE is denied.  

For the period on appeal, an initial rating in excess of 10 percent for PN of the RLE is not warranted prior to February 13, 2015, but from that date forward, a 20 percent rating is warranted, subject to the law and regulations governing payment of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for PN of the LLE is denied.  

An initial rating in excess of 10 percent for carcinoma of the vocal cords is denied.  

An effective date prior to March 25, 2008, for the grant of service connection for carcinoma of the vocal cords is denied.  

Entitlement to a TDIU, effective the date that the Veteran retired in mid-April 2015, is granted, subject to the law and regulations governing payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


